NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ROLANDO ROJAS, DOC# R490927,                   )
                                               )
             Appellant,                        )
                                               )
v.                                             )
                                               )   Case Nos. 2D15-5667
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Rolando Rojas, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.